                   Case
                Case     19-4203, Document
                     1:15-cr-00867-RMB     46, 01/31/2020,
                                        Document           2767179,
                                                   596 Filed        Page1
                                                             01/31/20     of 11 of 1
                                                                       Page




                            UNITED STATES COURT OF APPEALS
                                       FOR THE                                        1:15-cr-00867-RMB-10
                                    SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      31st day of January, two thousand twenty.

      Before:     Raymond J. Lohier, Jr.,
                        Circuit Judge.
      ________________________________

       In Re: Turkiye Halk Bankasi A.S.,
                   Petitioner.                ORDER
       **************************************
       Turkiye Halk Bankasi A.S.,             Docket No. 19-4203

                    Petitioner,
                                                                     USDC SDNY
       v.                                                            DOCUMENT
                                                                     ELECTRONICALLY FILED
       United States of America,                                     DOC #: _________________
                                                                                  Jan. 31, 2020
                                                                     DATE FILED: _____________
                 Respondent.
       ________________________________

             Petitioner moves for an emergency stay of proceedings in the district court pending
      decision on its petition for a writ of mandamus and further moves for an expedited decision. The
      Government opposes the motion to stay.

             IT IS HEREBY ORDERED that, to the extent the motion to stay seeks a temporary
      administrative stay pending determination of the motion by a three-judge panel, the motion is
      GRANTED. The motion is REFERRED to a three-judge motions panel on an expedited basis.

                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 01/31/2020
